Citation Nr: 0628454	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to a separate 10 percent evaluation for the 
service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had verified active military service from 
November 1979 to July 1990.  According to his DD Form 214, he 
also had an additional 11 years, 6 months, and two days of 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
RO.  



FINDING OF FACT

The veteran experiences recurrent tinnitus, a disability 
which, under applicable VA regulations, is already assigned a 
single evaluation of 10 percent.  



CONCLUSION OF LAW

The claim for a separate 10 percent disability rating for the 
service-connected tinnitus is denied as a matter of law.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003); 
38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to a separate 
10 percent disability rating for the service-connected 
tinnitus because he has tinnitus that involves both of his 
ears.  

Service connection for tinnitus was granted in January 2003.  
The RO assigned the veteran a 10 percent evaluation for the 
disorder under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
evidence of record shows that his tinnitus is bilateral in 
nature.  

Later in January 2003, the representative requested that VA 
assign the veteran separate compensable ratings for bilateral 
tinnitus.  

In February 2003, the RO denied entitlement to separate 
compensable evaluations for the service-connected tinnitus.  

In several statements, the representative essentially asserts 
that 38 C.F.R. § 4.25(b) requires assignment of separate 10 
percent ratings for bilateral tinnitus in the veteran's case.  

In November 2005, the representative additionally cited to 
Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that, with regard to tinnitus, 38 C.F.R. § 4.25(b) 
allows for a separate evaluation for each service-connected 
disability arising from a single disease, unless otherwise 
provided.  

The Board notes that in VAOPGCPREC 2-2003, VA's Office of 
General Counsel held that Diagnostic Code 6260 (currently 
codified at 38 C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

The opinion held that separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code.  

Diagnostic Code 6260 itself was revised, effective on June 
13, 2003, to provide that only a single 10 percent evaluation 
is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

On June 19, 2006, the United States Court of Appeals for the 
Federal Circuit reversed the Court's decision in Smith, to 
the extent that the Court had held that Diagnostic Code 6260 
required the assignment of dual evaluations for bilateral 
tinnitus.  

The Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

The Federal Circuit also noted that there was no language in 
the applicable diagnostic criteria clearly indicating that 
dual evaluations were required.  Id.  

The Board notes that, as a consequence of that holding, on 
July 10, 2006, the Secretary rescinded a stay that had been 
imposed on all claims affected by the Court's decision in 
Smith, and directed the Board to resume adjudication of the 
previously stayed claims consistent with VA's longstanding 
interpretation that a single 10-percent disability rating is 
the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
the service-connected tinnitus.  

Therefore, the claim for separate 10 percent ratings for each 
ear for the veteran's service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  




ORDER

The claim for separate 10 percent ratings for the service-
connected tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


